
	

116 S1274 IS: Clean Elections Act
U.S. Senate
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1274
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2019
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the Federal Election Campaign Act to provide for public financing for Federal elections
			 through vouchers directed by eligible voters to the candidates of their
			 choice.
	
	
		1.Short title
 This Act may be cited as the Clean Elections Act. 2.Establishment of Democracy Dollars Program (a)In generalThe Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following:
				
					VDemocracy dollars program
						
							Sec. 501. Definitions.
							Sec. 502. Distribution of democracy dollars to eligible individuals.
							Sec. 503. Requirements for participating candidates.
							Sec. 504. Use of democracy dollars.
							Sec. 505. Administration.
							Sec. 506. Funding.
						
 501.DefinitionsFor purposes of this title: (1)Applicable election seriesThe term applicable election series means, with respect to any Federal office, any of the following elections for such office during an election cycle:
 (A)A primary election (including a primary election held for the selection of delegates to a national nominating convention of a political party and a primary held for the expression of a preference for the nomination of an individual for election to the office of President) for nomination to Federal office.
 (B)A convention or caucus of a political party that has authority to nominate a candidate to Federal office.
 (C)A general election, a special election, or a runoff election for Federal office. (2)Democracy dollars (A)In generalThe term democracy dollars means a voucher (having such form as determined by the Commission) that is a Congressional democracy dollar, a Senate democracy dollar, or a Presidential democracy dollar.
 (B)Congressional democracy dollarA Congressional democracy dollar is a democracy dollar that is restricted such that— (i)it may only be transferred to a qualified candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress; and
 (ii)in the case of any election cycle beginning in 2025 or later, may only be transferred to a qualified candidate for such office for a district in the State in which the eligible individual to whom it is distributed is a qualified resident.
 (C)Senate democracy dollarA Senate democracy dollar is a democracy dollar that is restricted such that— (i)it may only be transferred to a qualified candidate for the office of Senator; and
 (ii)in the case of any election cycle beginning in 2025 or later, may only be transferred to a qualified candidate for such office for the State in which the eligible individual to whom it is distributed is a qualified resident.
 (D)Presidential democracy dollarA Presidential democracy dollar is a democracy dollar that is restricted such that it may only be transferred to qualified candidates for the offices of President or Vice President.
 (3)Democracy dollar accountThe term democracy dollar account means an account of a participating candidate that consists only of amounts paid under section 504(a)(3) and that meets such other requirements as established by the Commission.
 (4)Election cycleThe term election cycle means the 2-year period beginning on January 1 of each odd-numbered year. (5)Eligible individualThe term eligible individual means, with respect to any election cycle, an individual who—
 (A)is a citizen or national of the United States; and (B)has attained the age of 18.
 (6)Participating candidateThe term participating candidate means a candidate who is certified by the Commission under section 503. (7)Qualified resident (A)In generalExcept as provided in subparagraph (B), the term qualified resident means, with respect to any State, an eligible individual whose primary residence is located in such State.
								(B)Exceptions
 (i)StudentsAny eligible individual who is a full-time student attending a post-secondary educational institution may elect to treat the State in which such institution is located as the State in which such individual is a qualified resident.
 (ii)Individuals living abroadAny eligible individual whose primary residence is outside the United States shall be treated as a qualified resident of—
 (I)in the case of an eligible individual who is qualified to vote in a State, the State in which the individual is qualified to vote; or
 (II)in the case of any other eligible individual, the last State in which such individual was domiciled before leaving the United States.
										502.Distribution of democracy dollars to eligible individuals
							(a)Process and methods for distribution
 (1)In generalUpon request of an eligible individual who is a qualified resident of a State in which an election for Federal office (other than a runoff election) is held, the Commission shall provide to such individual democracy dollars that may be used only in such election in the amount determined under subsection (b).
								(2)Limitations
 (A)Time for making requestAny request under subsection (a) shall be made— (i)no earlier than the first day of the election cycle in which the election occurs; and
 (ii)no later than 10 days before the date of the election to which it relates. In the case of elections to nominate a candidate for election to a Federal office which do not occur on the same day, clause (ii) shall be applied by using the date of last such election occurring in the State.(B)Limitation on distributionsExcept in the case of a special election, the Commission shall not provide democracy dollars to any individual for more than one primary election and one general election for each of the following offices:
 (i)The office of Representative in, or Delegate or Resident Commissioner to, the Congress. (ii)The office of Senator.
 (iii)The office of President and Vice President. (3)Methods (A)In generalExcept as provided in subparagraph (B), democracy dollars shall be distributed in such manner as the Commission determines appropriate.
 (B)Pilot program for mailed democracy dollarsThe Commission shall conduct a pilot program for the distribution of democracy dollars through the mail. If the Commission determines that such program is a cost effective way to expand participation and attract a more diverse group of participants, the Commission shall expand such program for future elections.
									(b)Determination of type and amount of democracy dollars provided
 (1)In generalThe amount determined under this section is— (A)in the case of any election (other than a runoff election) for the office of Representative in, or Delegate or Resident Commissioner to, the Congress, the Congressional amount;
 (B)in the case of any election (other than a runoff election) for nomination to the office of Senator, the Senate amount; and
 (C)in the case of any election for nomination to the office of, or the office of, President or Vice President, the Presidential amount.
 (2)AmountsFor purposes of this title: (A)Congressional amount (i)In generalThe Congressional amount is an amount equal to $100.
 (ii)IncreaseIn the case of any election cycle beginning after 2022, the amount determined under clause (i) for any election cycle shall be the sum of the dollar amount in effect under such clause for the preceding election cycle increased by the product of—
 (I)75 percent (or the percentage specified pursuant to section 505(c) for such election cycle) of the percentage (if any) by which—
 (aa)the average of the total amount of contributions received during the preceding election cycle by each candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress who is not a participating candidate; exceeds
 (bb)the average of the total amount of contributions received during the preceding election cycle by each participating candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress; and
 (II)the dollar amount in effect under clause (i) for the preceding election cycle. (iii)Inflation adjustmentIn the case of any election cycle beginning after 2022 for which there is no increase under clause (ii), the Congressional amount in effect for such election cycle shall be the sum of—
 (I)the greater of the dollar amount specified in clause (i) or the dollar amount the amount in effect for the most recent election cycle for which there was such an increase; plus
 (II)the percent increase determined under section 315(c), determined as if the base period were— (aa)if there was no prior increase in such dollar amount pursuant to clause (ii), 2021; or
 (bb)in any other case, the calendar year immediately preceding the first calendar year in the election cycle for which the most recent such prior increase occurred.
												(B)Senate amount
 (i)In generalThe Senate amount is an amount equal to $100. (ii)IncreaseIn the case of any election cycle beginning after 2022, the amount determined under clause (i) for any election cycle shall be the sum of the dollar amount in effect under such clause for the preceding election cycle increased by the product of—
 (I)75 percent (or the percentage specified pursuant to section 505(c) for such election cycle) of the percentage (if any) by which—
 (aa)the average of the total amount of contributions received during the preceding election cycle by each candidate for the office of Senator who is not a participating candidate; exceeds
 (bb)the average of the total amount of contributions received during the preceding election cycle by each participating candidate for the office of Senator; and
 (II)the dollar amount in effect under clause (i) for the preceding election cycle. (iii)Inflation adjustmentIn the case of any election cycle beginning after 2022 for which there is no increase under clause (ii), the Senate amount in effect for such election cycle shall be the sum of—
 (I)the greater of the dollar amount specified in clause (i) or the dollar amount the amount in effect for the most recent election cycle for which there was such an increase; plus
 (II)the percent increase determined under section 315(c), determined as if the base period were— (aa)if there was no prior increase in such dollar amount pursuant to clause (ii), 2021; or
 (bb)in any other case, the calendar year immediately preceding the first calendar year in the election cycle for which the most recent such prior increase occurred.
												(C)Presidential amount
 (i)In generalThe Presidential amount is an amount equal to $100. (ii)IncreaseThe amount determined under clause (i) for any election cycle following the election cycle beginning on January 1, 2021, in which there is an election for the office of President shall be the sum of the dollar amount in effect under such clause for the preceding election cycle increased by the product of—
 (I)75 percent (or the percentage specified pursuant to section 505(c) for such election cycle) of the percentage (if any) by which—
 (aa)the average of the total amount of contributions received during the preceding election cycle in which there was an election for the office of President by each candidate for such office who is not a participating candidate; exceeds
 (bb)the average of the total amount of contributions received during such preceding election cycle by each participating candidate for the office of President; and
 (II)the dollar amount in effect under clause (i) for the preceding election cycle. (iii)Inflation adjustmentIn the case of any election cycle beginning after 2022 for which there is no increase under clause (ii), the Presidential amount in effect for such election cycle shall be the sum of—
 (I)the greater of the dollar amount specified in clause (i) or the dollar amount the amount in effect for the most recent election cycle for which there was such an increase; plus
 (II)the percent increase determined under section 315(c), determined as if the base period were— (aa)if there was no prior increase in such dollar amount pursuant to clause (ii), 2021; or
 (bb)in any other case, the calendar year immediately preceding the first calendar year in the election cycle for which the most recent such prior increase occurred.
												(c)Determination of eligible individuals
								(1)In general
 (A)Acquisition of informationThe Commission shall obtain such information from Federal agencies and from State and local governments as is necessary to identify eligible individuals, determine the State in which the eligible individual is a qualified resident, and deliver democracy dollars to such eligible individuals.
 (B)ConfidentialityThe Commission shall treat any information obtained under subparagraph (A) as confidential and shall take such action as necessary to protect the privacy of such information.
 (2)LimitationNo individual shall be treated as a qualified resident of more than 1 State. 503.Requirements for participating candidates (a)In generalThe Commission shall certify a candidate as a participating candidate if such candidate—
 (1)receives qualified contributions and transfers of democracy dollars with an aggregate value of not less than the threshold amount;
 (2)establishes a democracy dollar account; (3)certifies that the candidate has complied, and, if such candidate is certified as a participating candidate under this section, will comply, with the contribution requirements under subsection (c) with respect to all elections in the applicable election series for the Federal office that the candidate is seeking; and
 (4)certifies that the candidate has complied, and, if such candidate is certified as a participating candidate under this section, will comply, with the personal fund requirements under subsection (d) with respect to all elections in the applicable election series for the Federal office that the candidate is seeking.
								(b)Establishment of threshold amount
								(1)Threshold amount
 (A)In generalFor purposes of subsection (a), the threshold amount with respect to any election cycle is— (i)in the case of a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress, $50,000;
 (ii)in the case of a candidate for the office of Senator, $500,000; and (iii)in the case of a candidate of the office of President or Vice President, $1,000,000.
 (B)Inflation adjustmentIn any calendar year after 2022, section 315(c)(1)(B) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(c)(1)(B)) shall apply to each amount described in subparagraph (A) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subparagraph (A), the base period shall be calendar year 2021.
									(2)Return of vouchers
 (A)In generalIn any case of any transfer of democracy dollars to a candidate who is not certified under this section before the date that is 30 days before the date of the applicable election, such transfer shall be voided and the eligible individual who transferred such democracy dollars shall be permitted to transfer such democracy dollars (or replacement democracy dollars with equivalent value) to another participating candidate.
 (B)Applicable electionFor purposes of subparagraph (A), the term applicable election means, with respect to any candidate, the earliest of— (i)the primary election for nomination to the office for which the candidate is running;
 (ii)a convention or caucus of a political party that has authority to nominate a candidate for such office; or
 (iii)the election for Federal office. In the case of a candidate for the office of President, such term means the first primary election or caucus held for the selection of delegates to a national nominating convention of a political party.(c)Contribution requirements (1)In generalA candidate meets the contribution requirement of this subsection if the candidate does not accept any contribution other than qualified contributions.
 (2)Qualified contributionFor purposes of this subsection: (A)In generalThe term qualified contribution means any contribution from an individual so long as the aggregate amount of contributions received by such candidate from such individual during the election cycle do not exceed the applicable amount.
									(B)Applicable amount
 (i)In generalFor purposes of subparagraph (A), the applicable amount is— (I)in the case of the election cycle beginning in 2021, $1,000;
 (II)in the case of the election cycle beginning in 2023, $800; (III)in the case of the election cycle beginning in 2025, $600;
 (IV)in the case of the election cycle beginning in 2027, $400; and (V)in the case of any election cycle beginning in 2029 or later, $200.
 (ii)IndexingIn any calendar year after 2030, section 315(c)(1)(B) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(c)(1)(B)) shall apply to the $200 amount described in clause (i)(V) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the $200 amount described in clause (i)(V), the base period shall be calendar year 2029.
										(C)Special rule for runoff elections
 (i)In generalIn the case of a runoff election, the amount in effect under subparagraph (B) shall be increased by $200.
 (ii)IndexingIn any calendar year after 2022, section 315(c)(1)(B) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(c)(1)(B)) shall apply to the $200 amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the $200 amount described in clause (i), the base period shall be calendar year 2021.
 (d)Personal funds requirementA candidate meets the personal funds requirement of this subsection if the candidate does not spend personal funds (including personal funds of the candidate or any immediate family member of the candidate) in an amount in excess of $2,500 for any election in the applicable election series.
 (e)Revocation; Prohibition on participationNotwithstanding subsection (a), the Commission may— (1)revoke a certification awarded under this section for any candidate who has violated the rules of this title; or
 (2)refuse to certify any candidate under this section if such candidate has violated the rules of this title in any preceding election for Federal office in which such candidate was a participating candidate.
								504.Use of democracy dollars
							(a)In general
 (1)Transfer of democracy dollars to participating candidatesAn eligible individual may transfer democracy dollars to participating candidates in increments that are multiples of $10. In any case in which an individual transfers an amount that is not a multiple of $10, such amount shall be treated as a transfer in amount equal to the next lowest multiple of $10.
 (2)Amounts treated as contributionsThe amount of any democracy dollars transferred by an eligible individual to a participating candidate shall be treated as a contribution by such eligible individual to the principal campaign committee of the participating candidate for purposes of this Act, including section 304 (relating to reports by political committees) and 315 (relating to limitations on contributions).
								(3)Amounts transferred into democracy dollars account
 (A)In generalExcept as provided in subsection 506(b), not later than 5 business days after receiving notice of a transfer of democracy dollars to a candidate, the Commission shall pay into the democracy dollar account of a participating candidate an amount equal to the value of the democracy dollars so transferred to such candidate.
 (B)Minimum amountsNotwithstanding subparagraph (A), the Commission under regulations may require a minimum value threshold of democracy dollars transferred to a particular candidate before making a payment under subparagraph (A).
									(b)Use of amounts in accounts
 (1)Permissible usesAmounts in a democracy dollars account may be used— (A)for otherwise authorized expenditures in connection with the campaign for Federal office of the candidate;
 (B)subject to the limitations of section 315(a), for contributions to another candidate for a Federal office in the same State as the Federal office that the candidate is seeking or for the office of President or Vice President; and
 (C)as provided in subsection (c) (relating to return of funds). (2)Prohibited usesAmounts in a democracy dollars account shall not—
 (A)be converted by any person to personal use (within the meaning of section 313(b)); (B)be used to reimburse any eligible individual for the transfer of democracy dollars; or
 (C)be used to make any payment to any member of the family of the candidate (including for any expenditure described in paragraph (1)(A)).
 (c)Return of fundsNot later than the date that is 10 business days after the earliest of the date on which the participating candidate—
 (1)withdraws from an election in the applicable election series; (2)no longer qualifies to be on the ballot for any election in the applicable election series; or
 (3)loses an election in the applicable election series; the participating candidate shall remit to the Commission any amounts in the democracy dollars account of such candidate that remain unexpended as of such date.505.Administration (a)In generalThe Commission shall by regulations establish rules for the administration of this title.
 (b)AuditsThe Commission shall— (1)conduct random audits of participating candidates under this title; and
 (2)establish rules for the conduct of such audits, including rules relating to appropriate sample sizes for such audits.
								(c)Review and adjustment of certain amounts
								(1)Review
 (A)In generalAfter each general election for Federal office, the Commission shall conduct a review of the dollar amount for the Congressional amount, the Senate amount, and the Presidential amount under section 502(b).
 (B)CriteriaIn conducting such review, the Commission shall consider whether the amounts are sufficient to allow participating candidates to run robust campaigns and to compete with candidates that are not participating candidates.
 (2)AdjustmentBased on the review conducted under paragraph (1), the Commission may increase the 75 percent amount under subparagraphs (A)(ii), (B)(ii), and (C)(ii) of section 502(b)(2), except that such amount may not be adjusted to an amount in excess of 200 percent.
 (d)Public outreachThe Commission shall establish an information program to make eligible individuals aware of the availability of democracy dollars under this title. Such program shall include the targeting of communities and individuals who have not previously made contributions to candidates.
							506.Funding
							(a)Authorization of appropriations
 (1)In generalThere are hereby appropriated such sums as necessary to carry out the purposes of this title. (2)AvailabilityAny amounts appropriated pursuant to paragraph (1) shall remain available without fiscal year limitation until expended.
 (b)Treatment of transfers in excess of appropriationsIn any case in which the aggregate amount of democracy dollars transferred to participating candidates exceeds the amount appropriated under subsection (a), the Commission shall make payments under section 504(a)(3) in full based on the order in time in which the Commission was notified of the transfer.
							.
			(b)Reporting of democracy dollar contributions
 (1)In generalSection 304(b)(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(b)(3)(A)) is amended—
 (A)by inserting (i) after (A); and (B)by adding at the end the following:
						
 (ii)individual who makes a contribution of democracy dollars (as defined in section 501) during the reporting period, except that in order to protect the privacy of such individual, any identity information other than the zip code, city, and occupation of such individual shall be provided on a separate list which shall not be made available to the public;.
 (2)Conforming amendmentSection 311(4) of such Act (52 U.S.C. 30111(4)) is amended by striking the last sentence and inserting The Commission shall exclude from the public record any list provided under the preceding sentence or under section 304(b)(3)(A)(ii)..
				(c)Repeal of presidential financing system
 (1)In generalThe Internal Revenue Code of 1986 is amended by striking subtitle H. (2)Repeal of income tax designationsSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by striking part VIII.
 (3)Transfer of remaining amountsAmounts remaining in the Presidential Election Campaign Fund on the date described in subsection (c) shall be transferred to the general fund of the Treasury.
				(4)Clerical amendments
 (A)The table of subtitles for the Internal Revenue Code of 1986 is amended by striking the item relating to subtitle H.
 (B)The table of parts for subchapter A of chapter 61 of such Code is amended by striking the item relating to part VIII.
 (d)Effective dateThe amendments made by this section shall apply with respect to elections for Federal office occurring after December 31, 2020.
			
